         CASE 0:21-cr-00010-DWF-ECW Doc. 1 Filed 01/12/21 Page 1 of 4




                          TINITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                                                                          cf.xt-lo wrf revt
 UNITED STATES OF AMERICA.                                         INDICTMENT

                      Plaintiff.                                   18  U.S.C. $22sr(a)
                                                                   18  U.S.C. $ 22s1(e)
               V.                                                  1 8 U.S.C. $ 22s2(a)(4XB)

                                                                   l8 u.s.c. 522s2(b)(2)
 RUSSELL JAMES        ANDERSON-BALDWTN,                            18 U.S.C. $ 2253(a)
                                                                   18 U.S.C. $ 22s3(b)
                      Defendants.

       THE UNITED STATES GRAND JURY CHARGES THAT:

                                            COUNT       1
                               (Production of Child Pornography)

       On or about December 24, 2079, in the State and District of Minnesota, the

defendant,

                     RUSSELL JAMES ANDERSON.BALDWIN,

did employ, use, persuade, entice, and coerce,    a   known Minor Victim to engage in sexually

explicit conduct for the purpose of producing visual depictions of such conduct, including

the following digital video:

       File Name                                            Description

 20191224 234259.mp4 The defendant videoed the Minor Victim fully nude, inserting
                     a hairbrush into her anus. The video also depicts the Minor
                     Victim with blue underwear in her mouth, with her vagina and
                               breasts fullv exposed.

which visual depictions were produced using materials, including a Motorola Moto E5

smartphone, that had been mailed, shipped, and transported                in interstate and foreign
commerce, all in violation of Title 18, United States Code, Sections 2251(a) and225l(e).

                                                                                       sn$,ruNffim
                                                                                        JAN 1 z     2021
                                                                                                          MPLS
                                                                                     U.S, OIST|IIOT COURT
          CASE 0:21-cr-00010-DWF-ECW Doc. 1 Filed 01/12/21 Page 2 of 4




                                        COI]NT 2
                           (Production of Child Pornography)

       On or about January 20,2020, in the State and District of Minnesota" the defendant,

                     RUSSELL JAMES ANDERSON-BALDWIN,

having been previously convicted under the law of the State of Minnesota relating to the

production, possession, receipt, mailing, sale, distribution, shipment or transportation   of
child pornography, narnely a conviction on or about January 16,2020, in Isanti County,

Minnesot4 for Possession of Pomographic Work Involving Minors, did employ, use,

persuade, entice, and coerce, a known Minor Victim to engage in sexually explicit conduct

for the pwpose of producing visual depictions of such conduct including the following

digital video:

        F'ile Name                                  Description

 20200120_035933.mp4       A video depicting the Minor Victim inserting a brush handle
                           in and out of her vasina for approximately eieht seconds.

which visual depiction was produced using materials, including a Motorola Moto E5

smartphone, that had been mailed, shipped, and transported        in interstate and foreign
cornmerce, all in violation of Title 18, United States Code, Sections 2251(a) and225l(e).

                                       COI'NT 3
                            @ossession of Child Pornography)

       On or about August 10,2020, in the State and Distict of Minnesota, the defendant,

                     RUSSELL JAMES ANDERSON.BALDWIN,

having been previously convicted urder the law of the State of Minnesota relating to the

production, possession, receipf mailing, sale, disnibution, shipment, or transportation    of

child pornography, namely a conviction on or about January 16,2020, in Isanti County,


                                            2
         CASE 0:21-cr-00010-DWF-ECW Doc. 1 Filed 01/12/21 Page 3 of 4




Minnesota, for Possession ofPornographic Work Involving Minors, did knowingly possess

one or more matten whiqh contained visual depictions that had been mailed, shipped, and

transported using a means and facility      of interstate and foreign commerce,    ild in and
affecting interstate and foreign cornmerce, by any means including by computer, where the

production of such visual depictions involved the use of a minor engaging in sexually

explicit conduct and such visual depictions were of such conduct, including, but not limited

to, the following computer image files:

       a) thumbdata4_embedded_l127 jpg-           an image file depicting a pre-pubescent girl
             approximately 5-8 years old. The minor victim's vagina is exposed while an
             adult male is holding his erect penis directly over her body.

       b) thumbdata4_embedded_lls8jpg - an image file depicting two naked,                pr€-
             pubescent girls approximately 5-8 years old whose vaginas are exposed.

       c) thumbdata4_embedded_ll93jpg           -   an image file depicting an adult male
             insening his penis into the vagina of a girl approximately 3-5 years old.

all in violation of Title 18, United States Code, Sections 2252(iG)@) and 2252(b)(2).

                              FORX'EITIJRE ALLEGATIONS

       Counts    I through 3 of this Indicfinent   are hereby realleged and incorporated as   if
fully set forth herein by reference, for the ptrpose of alleging forfeitures pursuant to Title

18, United States Code, Section 2253(a).

       As a result of the foregoing offenses, the defendant,

                       RUSSELL JAMES ANDERSON.BALD\ilIN,

shall forfeit to ttre United States pursuant to Title 18, United States Code, Section 2253(a):

       (l)    any visual depiction described in section 2251,2251A,2252,2252A,22528,

or 2260 of Chapter 110 ofTitle 18, United States Code, or any boolg magazine,periodical,
           CASE 0:21-cr-00010-DWF-ECW Doc. 1 Filed 01/12/21 Page 4 of 4




film, videotape, or other matter which contains any such visual depiction, which was

produced, transported" mailed, shipped or received in violation of Chapter 110 of Title 18,

United States Code;

       (2)    any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from such offense; and

       (3)    any property, real or personal, used or intended to be used to commit or to

promote the commission      of   such offense or any propedy fraceable to such property,

including but not limited to a Motorola Moto E5 smart phone, model XTl92l-8, IMEI:

3s9s43093s22809.

       If the above-described forfeitable properly is unavailable for forfeiture, the Ulited

States intends to seek the forfeiture of substitute property as provided for in   Title2t,United

States Code, Section 853(p), as incorporated by       Title 18, United   States Code, Section

22s3(b).

       All in violation of Title   18, United States Code, Sections 18 U.S.C. $ 2251(a),

22s2(il$)(B), 2252(bX2), and 2253(a).


                                       A TRUE BILL



I'NITED STATES      ATTORNEY                       FOREPERSON




                                               4
